DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
In [0035], “tracking sensor dat” should read “tracking sensor data”.  
Appropriate correction is required.

Claim Objections
Claims 23 and 27 are objected to because of the following informalities:  
The acronyms in the claims are not defined in the claims. Although MAP, PP, Ps, and Pd are satisfactorily defined in the applicant’s specification, they should also be defined in the non-cancelled claims. An example for Claim 23 would be “determine a calibration value for at least one of: mean arterial pressure (MAP), pulse pressure (PP), systolic pressure (Ps), and diastolic pressure (Pd)….”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 23 and 27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 
Claim 23 recites the limitation “determine a calibration value for at least of MAP, PP, Ps, and Pd from calibration sensor data”. This limitation is unclear because it is unclear if the calibration value is being determined for at least one of: MAP, PP, Ps, and Pd, or if the calibration value is being determined for at least: MAP, PP, Ps, and Pd (i.e. all four). For the purposes of substantive examination, it is presumed the calibration value is being determined for at least one of: MAP, PP, Ps, and Pd.
Claim 23 recites the acronym “DFT”.  It is unclear exactly what this limitation is. The term “DFT” is not defined by the claim. Furthermore, the specification does not provide a clear understanding. “DFT” is defined as “Discreet Fourier Transform” in [0067], but it also appears in previous paragraphs before this definition so it is unclear what definition the previous instances of “DFT” refer to, and it is also unclear which definition “DFT” in the claims is referring to. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of substantive examination, the term “DFT” will be interpreted as an acronym for a discrete Fourier transform.
Claim 23 recites the acronym “FSUB”.  It is unclear exactly what this limitation is. The term “FSUB” is not defined by the claim, the specification does not provide a clear understanding, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of substantive examination, the clause “FSUB” will be interpreted as any equation that uses MAP, PP, and a value and a value of a harmonic of a DFT of tracking sensor data obtained from a subject. 
Claim 23 recites the limitation “wherein the processing system is designed to calculate an FSUB value from a function of variables comprising: MAP; PP; and a value of a harmonic of a DFT of tracking sensor data obtained from the subject”. It is unclear if the processing system is designed to calculate an FSUB value from a function of variables comprising the entire set of MAP, PP, and a value of a harmonic of a DFT of tracking sensor data obtained from the subject, or if the processing system is designed to calculate an FSUB value from a function of variables comprising MAP, and also to calculate PP and a value of a harmonic of a DFT of tracking sensor data obtained from the subject. In other words, the 
Claim 27 recites the limitation “determine a calibration value for at least of MAP, PP, Ps, and Pd from calibration sensor data”. This limitation is unclear because it is unclear if the calibration value is being determined for at least one of: MAP, PP, Ps, and Pd, or if the calibration value is being determined for at least: MAP, PP, Ps, and Pd (i.e. all four). For the purposes of substantive examination, it is presumed the calibration value is being determined for at least one of: MAP, PP, Ps, and Pd.
Claim 27 recites the acronym “DFT”.  It is unclear exactly what this limitation is. The term “DFT” is not defined by the claim. Furthermore, the specification does not provide a clear understanding. “DFT” is defined as “Discreet Fourier Transform” in [0067], but it also appears in previous paragraphs before this definition so it is unclear what definition the previous instances of “DFT” refer to, and it is also unclear which definition “DFT” in the claims is referring to. Thus, one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of substantive *1“FSUB” is not defined by the claim, the specification does not provide a clear understanding, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of substantive examination, the clause “FSUB” will be interpreted as any equation that can be used to estimate a DC component of a signal, as shown in [0071] of the applicant’s specification. 
Claim 27 recites the acronym “FSUB”.  It is unclear exactly what this limitation is. The term “FSUB” is not defined by the claim, the specification does not provide a clear understanding, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. For the purposes of substantive examination, the clause “FSUB” will be interpreted as any equation that uses MAP, PP, and a value and a value of a harmonic of a DFT of tracking sensor data obtained from a subject
Claim 27 recites the limitation “wherein the processing system is designed to calculate an FSUB value from a function of variables comprising: MAP; PP; and a value of a harmonic of a DFT of tracking 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 23 recites a system for estimating values of hemodynamic parameters of a subject, which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, determining a calibration value for at least one of MAP, PP, Ps, and Pd from calibration sensor data obtained from a subject encompasses the user manually/mentally calculating a calibration value from data obtained from a sensor. Similarly, calculating an FSUB value from a function of variables comprising: MAP; PP; and a value of a harmonic of a DFT of tracking sensor data, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally calculating an FSUB value from a function of variables. Finally, calculating hemodynamic values of at least one hemodynamic parameter using said FSUB value and said calibration value, and storing or transmitting the calculated hemodynamic values encompasses the user manually/mentally calculating a hemodynamic value of at least one hemodynamic parameter using an FSUB value and a calibration value and manually/mentally remembering or communicating the calculated value. This judicial exception is not integrated into a two additional element (s) recited in the claim beyond the judicial exceptions but they are not sufficient to amount to significantly more than the judicial exception. For example, the processing system comprising a processing unit and memory does not amount to more than a recitation of mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman’s art"). See MPEP 2106.05(f). There are no inventive concepts recited because the processing system is claimed in a general sense, it does not implement the steps of the method, and its involvement amounts to no more than insignificant extra-solution activity. See MPEP 2106.05(b).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
Claim 27 recites a method for estimating values of hemodynamic parameters of a subject, which, as drafted, under its broadest reasonable interpretation, covers performance of the limitation in the mind. For example, determining a calibration value for at least one of MAP, PP, Ps, and Pd from calibration sensor data obtained from a subject encompasses the user manually/mentally calculating a calibration value from data obtained from a sensor. Similarly, calculating an FSUB value from a function of variables comprising: MAP; PP; and a value of a harmonic of a DFT of tracking sensor data, as drafted, under its broadest reasonable interpretation, encompasses the user manually/mentally calculating an FSUB value from a function of variables. Finally, calculating hemodynamic values of at least one hemodynamic parameter using said FSUB value and said calibration value, and storing or transmitting the calculated two additional element (s) recited in the claim beyond the judicial exceptions but they are not sufficient to amount to significantly more than the judicial exception. For example, the processing system comprising a processing unit and memory does not amount to more than a recitation of mere instructions to implement an abstract idea or other exception on a computer. As explained by the Supreme Court, in order to make a claim directed to a judicial exception patent-eligible, the additional element or combination of elements must do "‘more than simply stat[e] the [judicial exception] while adding the words ‘apply it’". Alice Corp. v. CLS Bank, 573 U.S. 208, 221, 110 USPQ2d 1976, 1982-83 (2014) (quoting Mayo Collaborative Servs. V. Prometheus Labs., Inc., 566 U.S. 66, 72, 101 USPQ2d 1961, 1965). Thus, for example, claims that amount to nothing more than an instruction to apply the abstract idea using a generic computer do not render an abstract idea eligible. Alice Corp., 573 U.S. at 223, 110 USPQ2d at 1983. See also 573 U.S. at 224, 110 USPQ2d at 1984 (warning against a § 101 analysis that turns on "the draftsman’s art"). See MPEP 2106.05(f). There are no inventive concepts recited because the processing system is claimed in a general sense, it does not implement the steps of the method, and its involvement amounts to no more than insignificant extra-solution activity. See MPEP 2106.05(b).  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible. 
	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 23 and 27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roteliuk et al (US 2005/0124903 A1, hereinafter Roteliuk).
Regarding Claim 23, Roteliuk discloses a system for estimating values of hemodynamic parameters of a subject, comprising: 
a processing system (Element 300, Fig. 2) comprising a processing unit (“which includes one or more processors”, [0070]) and memory (“The output from the ADC 304 will be the discrete pressure signal P(k), whose values may be stored in conventional memory circuitry”, [0070]); 
wherein the processing system is designed to determine a calibration value (“Calibration constant K”, [0058]; “K=CO-cal/ (V∙HR)”, [0059]) for at least one of MAP, PP, Ps, and Pd (“V=H1/Pavg or H2/Pavg”, [0064]; H1 and H2 are “Fourier transforms of a measured pressure signal P(t) over [a] cardiac cycle”, [0056]; Pavg is mean arterial pressure, [0056]; these are all used to get a calibration value K) from calibration sensor data obtained from a subject (“an invasive technique such as catheterization is used to determine K”, [0065]; this catheter data would be the calibration sensor data); 
wherein the processing system is designed to calculate an FSUB value (“K-σp”, [0072]; as stated in the 35 USC 112(b) section, FSUB can be defined as any function using certain variables; it is noted by the examiner that the clause “using said FSUB value and said calibration value” does not rule out one value being nested inside the other) from a function of variables comprising: MAP (Pavg is part of V, [0064]; V is part of K, [0059]); PP (“σp={max[P(k)]-min[P(k)]}/3”, [0050]; max pressure – min pressure is pulse pressure); and a value of a harmonic of a DFT (“the magnitude of the Fourier component H2 corresponding to twice the heart rate, that is, the first harmonic frequency component”, [0056]; H2 is a “Fourier [transform] of a measured pressure signal P(t) over [a] cardiac cycle”, [0056], this means it is a discrete Fourier transform over a certain time interval; H2 is part of V, [0064]; V is part of K, [0059]) of tracking sensor data obtained from the subject (The equation in [0072] is based on sensor data from 
wherein the processing system is designed to calculate hemodynamic values (“evaluat[ing] the expression CO =…”, [0072]) of at least one hemodynamic parameter (“Cardiac output (CO)”, [0004]) using said FSUB value and said calibration value (“…CO=K-σp·HR”, [0072]; it is noted by the examiner that the clause “using said FSUB value and said calibration value” does not rule out one value being nested inside the other); and 
wherein the processing system is designed to store or transmit the calculated hemodynamic values (“Each estimated CO value is preferably output to any conventional display…”, [0075]).
Regarding Claim 27, Roteliuk discloses a method for estimating values of hemodynamic parameters of a subject, comprising using a system comprising a processing system (Element 300, Fig. 2) comprising a processing unit (“which includes one or more processors”, [0070]) and memory (“The output from the ADC 304 will be the discrete pressure signal P(k), whose values may be stored in conventional memory circuitry”, [0070]), comprising: 
the processing system determining a a calibration value (“Calibration constant K”, [0058]; “K=CO-cal/ (V∙HR)”, [0059]) for at least one of MAP, PP, Ps, and Pd (“V=H1/Pavg or H2/Pavg”, [0064]; H1 and H2 are “Fourier transforms of a measured pressure signal P(t) over [a] cardiac cycle”, [0056]; Pavg is mean arterial pressure, [0056]; these are all used to get a calibration value K) from calibration sensor data obtained from a subject (“an invasive technique such as catheterization is used to determine K”, [0065]; this catheter data would be the calibration sensor data);  
5the processing system calculating an FSUB value (“K-σp”, [0072]; as stated in the 35 USC 112(b) section, FSUB can be defined as any function using certain variables; it is noted by the examiner that the clause “using said FSUB value and said calibration value” does not rule out one value being nested inside the other) from a function of variables comprising: MAP (Pavg is part of V, [0064]; V is part of K, [0059]); PP (“σp={max[P(k)]-min[P(k)]}/3”, [0050]; max pressure – min pressure is pulse pressure); and a value of a harmonic of a DFT (“the magnitude of the Fourier component H2 corresponding to twice the heart 
the processing system calculating hemodynamic values (“evaluat[ing] the expression CO=…”, [0072]) of at least one hemodynamic parameter (“Cardiac output (CO)”, [0004]) using said FSUB value and said calibration value (“…CO=K-σp·HR”, [0072]; it is noted by the examiner that the clause “using said FSUB value and said calibration value” does not rule out one value being nested inside the other); and 
the processing system storing or transmitting the calculated hemodynamic values (“Each estimated CO value is preferably output to any conventional display…”, [0075]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
See Hu et al (US 2019/0133534 A1), which discloses a method comprising a discrete Fourier Transformation of a PPG signal.
See Adithya et al (US 10,667,701 B1), which discloses a system for determining physiological parameters from blood flow dynamics.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN EPHRAIM COOPER whose telephone number is (571)272-2860.  The examiner can normally be reached on Monday-Friday 7:30AM-5:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN E. COOPER/Examiner, Art Unit 3791

/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791